HARALSON, J. —
The statute to regulate the business of building and loan associations in this State, approved February 7th, 1893, (Acts, 1892-93, p. 665), requires such associations organized in other States and Territories, to deposit certain securities with the State Treasurer, in trust for the benefit of its members and creditors, and pay a license tax of $200 a year, as a condition to doing business in the State. The act, by its terms, went into effect immediately after its approval.
1. By repeated decisions of this court, it may be stated, that by the sale under the power in the deed of trust, under which the People’s Building, Loan & Saving •Association of New York, claims the property sued for, and the conveyance by the trustee therein to said Association as purchaser, the legal title invested in said trustee, by the plaintiff, the grantor therein, became divested out of him and invested in the said Association ; and that by this sale, purchase and conveyance, the contract evidenced by the said deed of trust, became frilly executed, in a manner and to the extent that if the trust deed had originally been invalid by reason of the failure of the Association, a foreign corporation, to comply with the law in respect to depositing the securities and taking out the license as required by statute, that infirmity could not have availed the plaintiff below in this action. The legal title, without which he could not recover, was not in him. — Sherwood v. Alvis, 83 Ala. 115; Dudley v. Collier, 87 Ala. 431; Craddock v. A. F. L. M. Co., 88 Ala. 282; Long v. G. P. R. Co., 91 Ala. 522 ; Gamble v. Caldwell, 98 Ala. 578 ; Thornhill v. O’Rear, 108 Ala. 299.
2. The fact that Walton, the trustee, was not present at the foreclosure sale, can make no difference. M. D. Sibert, acting under power from the trustee, conducted the sale, and the Association was represented by Good-hue & Sibert, its attorneys. The deed of trust contained the stipulation, that in case of the absence or other disability of the trustee, he was authorized and empowered to assign and delegate his powers and duties to some other person to execute the trust; and, without reference *408to such appointment, after the sale had been made, the trustee, in approval thereof, executed the deed, which divested the legal title out of him and invested it in the grantee in his deed. — Gamble v. Caldwell, 98 Ala. 578, supra.
There is no error in the record and the judgment of the court below is affirmed.
Affirmed.